Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application, filed on June 8, 2017 included claims 1-20. A restriction requirement was imposed in this application on 7/12/2019. Claims 1-7 were withdrawn and 8-20 were examined in a Non-Final dated 11/29/2019 and a Final on 5/13/2020. Post RCE a second Non-Final office action was mailed on 9/14/2020. Claims 8-20 were examined. A second Final office action in response to Applicant’s submission dated 12/14/2020 was mailed on 2/192021. Claims 8-13, 16-18 and 20 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 and 4/20/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the following limitation of claim 8 and similar limitation of claim 16 are not supported by the specification. 

“wherein the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface.

The specification teaches that the thickness of the dielectric between electrode 313 (electrode) and substrate support could be 0.3 mm if shaped pulsed bias is applied to it or the thickness of the dielectric between 312 and substrate support could be 0.3mm if pulsed bias is applied to it (Para 56). This clearly shows that the dielectric thickness depends upon what use is made of it.
The specification also teaches that in various embodiments, the dielectric layer 314 is formed from a ceramic material as, for example, aluminum nitride (AIN) and has a thickness on though other dielectric materials and/or different layer thicknesses may be used (para 33). (Emphasis added)
Still further, claims 8 and 16 require both chuck power supply as well as bias supply connected to chuck pole 312 which could be at 0.3 mm from the support surface. In this case the thickness ratio would be 1 and not 10 or more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
which the invention was made.

Claims 8-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brouk et al (US 20120318456) in view of Otsubo et al (US 4622094) and further in view of Ishizuka et al (US 20170057875) and further in view of  Herchen et al (US 5870271).
Brouk et al disclose systems, methods and apparatus for regulating ion energies in a plasma chamber and chucking a substrate to a substrate support. An exemplary method includes placing a substrate in a plasma chamber, forming a plasma in the plasma chamber, controllably 
Brouk et al do not explicitly disclose using real time sensor for the generation of shaped pulse bias waveform. 
Otsubo et al disclose an apparatus for dry etching where a periodical potential is applied to an electrode having a work piece thereon, the above potential changes substantially linearly at a first part of each period and has a reverse polarity at a second part of each period, the linear change of potential at the first part compensates for a change in surface potential of the work piece to keep constant an ion accelerating voltage between a plasma and the surface of the work piece, and the potential of the reverse polarity at the second part allows charged particle of the reverse polarity to impinge on the work piece, thereby neutralizing the electric charge on the surface of the work piece. Accordingly, the energy of ion incident on the work piece is distributed in a narrow range around a desired value, and thus an etching rate and a selection ratio can be improved (Abstract).

It would have been obvious for one of ordinary skill in the art to use a sensor signal for a feedback control since that would eliminate constant updating of model when situations change and provide more accuracy of control.
 Brouk et al in view of Otsubo et al do not disclose that the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface.
It was well known that the thickness of dielectric between the chucking pole should be made as small as possible since thickness is inversely related to chucking force so that smaller the thickness, greater the chucking force. Therefore a thickness of 0.3mm was well known (See Ishizuka para 117).  Ishizuka et al teach an electrostatic chuck of aluminum nitride and teach   that a thickness of 5mm would be helpful for mechanical strength. Lower limit of less than 0.1mm was not preferable (para 162). Ishizuka discloses the total thickness of the chuck to be less than 7mm (Fig 2).  Ishizuka teaches that the chuck could be used in a plasma apparatus but does not explicitly disclose another plasma generating electrode. 
Herchen et al disclose an electrostatic chuck and an RF power supply electrode (Fig 1 60) disposed under the chuck which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of 
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
Regarding claims 9-11  Fig 17B discloses a controller controlling both electrostatic chuck supply and switch mode supply for pulse shaped bias (para 192).
Regarding claim 12 Herchen et al disclose an electrostatic chuck and an RF power supply which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma.
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a high resistor since electrostatic chuck draws very small current. 

Claims 8-13, 16-18 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Wendt al (US 6201208) in view of Collins et al (US 2005/0191830) and Ishizuka et al (US 20170057875) and further in view of  Herchen et al (US 5870271).
Wendt et al  disclose that in plasma processing, a bias voltage is provided from a power supply through a DC blocking capacitor to a platform on which a substrate to be treated is supported within a plasma reactor. The periodic bias voltage applied to the DC blocking capacitor has a waveform comprised of a voltage pulse peak followed by a ramp down of voltage 
Wendt et al disclose electrostatic chuck as at (Fig 10 and Col 7: 24-35). Wendt disclose detection of substrate voltage indirectly as at (Col 3: 62-67) or directly with a probe as in Fig 10. Wendt et al as discussed above disclose all the limitations of these claims including electrostatic chuck and substrate probe but do not mention the word electrostatic chuck directly and separate from an electrode.
Wendt al in do not disclose shaped waveform connected to chucking electrode very explicitly but indirectly only.
Collins et al disclose RF bias power and chucking voltage both connected to chucking electrode (Fig 1 and para [0031]). 

Wendt al in view of Collins et al do not disclose that the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface.
It was well known that the thickness of dielectric between the chucking pole should be made as small as possible since thickness is inversely related to chucking force so that smaller the thickness, greater the chucking force. Therefore a thickness of 0.3mm was well known (See Ishizuka para 117).  Ishizuka et al teach an electrostatic chuck of aluminum nitride and teach   that a thickness of 5mm would be helpful for mechanical strength. Lower limit of less than 0.1mm was not preferable (para 162). Ishizuka discloses the total thickness of the chuck to be less than 7mm (Fig 2). Ishizuka discloses the total thickness of the chuck to be less than 7mm (Fig 2).  As discussed before, Ishizuka teaches that the chuck could be used in a plasma apparatus but does not explicitly disclose another plasma generating electrode. 
Herchen et al disclose an electrostatic chuck and an RF power supply electrode (Fig 1 60) disposed under the chuck which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma. Since the electrostatic chuck could be 5-7 mm for mechanical strength and is made of dielectric the distance from the electrode 60 to the surface would be at least 5-7mm. 
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
Regarding claims 9-11  Fig 17B discloses a controller controlling both electrostatic chuck supply and switch mode supply for pulse shaped bias (para 192).
Regarding claim 12 Herchen et al disclose an electrostatic chuck and an RF power supply which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma.
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a high resistor since electrostatic chuck draws very small current. 

Response to Amendment and arguments
Applicant argues that the previous amendment to claims 8 and 16 “the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface” is not disclosed by the prior art.

According to Ishizuka thickness of 0.1-0.3mm and total thickness of 5-7mm was well known.  Connecting plasma generation or bias power to chucking pole was also well known. Having plasma generation or bias electrode disposed below the chuck body was known as an alternative arrangement as disclosed by Herchen et al. 
This discloses the obviousness of the claimed ratio.
From the original disclosure one could see the desirability of dielectric thickness above the chucking pole being very small- in the range of 0.3mm in order to have high capacitance and low impedance and low voltage drop.  The specification discusses this in association with CSH (Para 56). Having small thickness of dielectric appears to be advantageous both for chucking as well as for bias for the advantage discussed above.  By having the chuck about 5-7mm for mechanical strength was also well known. This incidentally would provide a ration above 10. Specification has not disclosed any inventive advantage from having this ration more than 10. Both appear to be important but independently. Incidentally, a ratio much larger than 10 would certainly be not helpful. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716